Citation Nr: 9902455	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a fracture of the left tibia and fibula with 
nonunion.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
March 1946, from December 1948 to June 1949 and from October 
1950 to February 1951.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which confirmed and continued a 40 
percent evaluation for residuals of a fracture of the left 
and right tibia with nonunion of the tibia and denied 
entitlement to a total disability rating based on 
unemployability (TDIU).  

A review of the record reflects that the veteran and his 
representative have raised the issues of entitlement to 
service connection for a stomach disorder, hypertension and 
rheumatoid arthritis as secondary to the service-connected 
residuals of a fracture of the left tibia and fibula with 
nonunion of the tibia. 


REMAND

The veteran is seeking an increased evaluation in excess of 
40 percent for his sole service-connected disability, 
residuals of a fracture of the left tibia and fibula with 
nonunion of the tibia, and a total disability rating based on 
unemployability due to the service-connected disability. 

The veteran contends, in essence, that his service connected 
residuals of a fracture of the left tibia and fibula with 
nonunion of the tibia is more severely disabling than the 
current 40 percent evaluation reflects as a result of such 
symptoms as pain, swelling and an inability to walk more than 
1/2 a block.  The veteran maintains that his service-
connected disability has interfered with his ability to work 
as a farmer and trader and that he has not worked since 1988.  
He contends that physicians have told him that he might have 
to have his left leg amputated. 

During a VA March 1997 General Medical examination, the Board 
notes that the veterans residuals of a fracture of the left 
tibia and fibula with nonunion of the tibia were fully 
examined; however, the examiner did not comment on the 
veterans employability as a result of the service-connected 
disability.  In this situation, the Board may not reject the 
claim without producing evidence, as distinguished from mere 
conjecture, that the veterans disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  The Board is of the 
opinion that the veteran should be reexamined by VA, as 
specified in greater detail below and to include pertinent 
opinion bearing on the veterans claim for a TDIU (in 
accordance with Beaty v. Brown, 6 Vet. App. 532 (1994)), 
before an appellate decision is rendered.

The Board finds that the veterans claim for an evaluation in 
excess of 40 percent for residuals of a fracture of the left 
tibia and fibula with nonunion of the tibia to be 
inextricably intertwined with the appeal for a TDIU due to 
the service-connected disability.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991), all claims that are inextricably 
intertwined with an issue on appeal must be resolved prior to 
a final determination of the issue on appeal.

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his service-
connected residuals of a fracture of the 
left and right tibia with nonunion of the 
tibia since March 1997.  With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran, which are not currently of 
record.   

2.  The RO should then schedule the 
veteran for a VA orthopedic examination, 
by an orthopedist who has not previously 
examined the veteran.  The examiner is 
requested to determine the current 
severity of the residuals of a fracture 
of the left tibia and fibula with 
nonunion of the tibia.  All indicated 
tests and studies, including X-rays and 
range of motion studies in degrees, are 
to be conducted, and all findings should 
be reported in detail.  The examiner 
should report on any objective evidence 
of pain or functional loss due to pain.  
The physician should also be requested to 
provide an opinion as to whether it is as 
least as likely as not that pain or 
cramping could significantly limit 
functional ability during flare-ups.  The 
physician should also be requested to 
determine whether and to what extent 
weakened movement, excess fatigability or 
incoordination are exhibited.  Atrophy 
should be noted. 

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  An opinion with complete 
rationale should be given on the impact 
of the veterans service-connected 
residuals of a fracture of the left tibia 
and fibula with nonunion of the tibia on 
his employability.  A complete rationale 
for all opinions and conclusions 
expressed should be given.

3.  The RO should then review the 
examination report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Veterans Appeals has determined that a 
remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

4.  Then, the RO should readjudicate the 
issues on appeal.  If the determination 
of these claims remain adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
appropriate opportunity to respond before 
the case is returned to the Board. 

The purpose of his REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  No action is required of the veteran until he 
is so notified by the RO. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
